DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 1, 2022 has been entered.
The amendment of claims 1-2, 4-7, 11-12, and 14-17, and cancellation of claims 3 and 13 have been acknowledged.
In view of the amendment filed on March 1, 2022 and the examiner’s amendment, the 35 U.S.C. 112(b) and 103 rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Kloke (Reg. No. 58,417) on March 3, 2022.
The application has been amended as follows: 
Please amend claim 1, line 19 from “at least the well” to “the second well” as shown below (Applicant’s amendment is underlined/bold and underlined/).
Please enter claims 2, 4-12, 14-20 as they appear in the amendment filed on March 1, 2022.
Please cancel claims 3 and 13.

Claim 1 (currently amended). An aquatic imaging system comprising: a first light source; a first platform coupled with a first image capture device, the first image capture device having a first field of view; and a second platform that is parallel to the first platform, the second platform being coupled to a first organism tank, the first organism tank having a first base that is parallel to the second platform and at least one outer wall, the at least one outer wall and the first base of the first organism tank defining a first well capable of retaining water, the first organism tank configured to receive a first light beam originating from the first light source and configured to project at least a portion of the first light beam through the first well and in a directional plane that is parallel to the first base of the first organism tank, the first image capture device configured to direct the first field of view from the first platform to at least the first well in the first organism tank, the second platform being coupled to a second organism tank in addition to the first organism tank, and the first platform being coupled to a second image capture device, the second organism tank configured to receive a second light beam originated from the first light source and configured to project at least a portion of the second light beam through a second well and in a directional plane that is parallel to a second base of the second organism tank, the second image capture device configured to direct the second field of view from the first platform to  the second well in the second organism tank, the first and second field of views occupying separate and distinct areas from each other.

Allowable Subject Matter
Claims 1-2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has overcome all of the 35 U.S.C. 112(b) issues and incorporated allowable subject matter with the independent claims. The examiner’s statement of reasons for indicating 
In summary, the prior art of record teaches that it was known at the time the application was filed to use an aquatic imaging system comprising a light source, a platform coupled to a first image capture device, a second platform that is parallel to the first platform, the second platform being coupled to a first organism tank, the first organism tank having a first base that is parallel to the second platform and at least one outer wall, the at least one outer wall and the first base of the first organism tank defining a first well capable of retaining water, the first organism tank configured to receive a first light beam originating from the first light source and configured to project at least a portion of the first light beam through the first well and in a directional plane that is parallel to the first base of the first organism tank, and the first image capture device is configured to direct the first field of view from the first platform to at least the first well in the first organism tank.
However, the prior art, alone or in combination, does not appear to teach or suggest that the second platform is coupled to a second organism tank in addition to the first organism tank, the first platform is coupled to a second image capture device, the second organism tank is configured to receive a second light beam originating from the first light source and configured to project at least a portion of the second light beam through a second well and in a directional plane that is parallel to a base to the second organism tank, the second image capture device is configured to direct the second field of view from the first platform to the second well in the second organism tank, and the first and second field of views occupying separate and distinct areas from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667